Citation Nr: 0802511	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In an October 2005 decision, the Board denied entitlement to 
service connection for a right knee disability.  The veteran 
appealed the Board's decision to the Court.  In February 
2007, the parties filed a Joint Motion for Remand (Joint 
Motion).  By Order entered February 27, 2007, the Court 
granted this motion, vacated the October 2005 decision, and 
remanded the claim for compliance with the instructions in 
the Joint Motion.  

Prior to filing his appeal with the Court, the veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge in August 2005.  A transcript of the hearing is of 
record.  A transcript of the veteran's May 2003 hearing 
before a Decision Review Officer (DRO) is also of record.  


FINDING OF FACT

The veteran's right knee disability, diagnosed as 
degenerative joint disease (DJD), is etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for a right knee disability, which represents a 
complete grant of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to 
discuss whether VA has complied with its duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2007).  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

The veteran contends that his right knee disability is a 
direct result of an injury sustained in an in-service jeep 
accident.  See statements in support of claim dated June 
2001, January 2002, May 2004, May 2005, and May 2007; hearing 
transcripts dated May 2003 and August 2005; August 2003 VA 
Form 9.  

The veteran's service medical records reveal that he fell out 
of a jeep in April 1963 with a contusion of his right tibia.  
See health record.  An x-ray of his right proximal tibia was 
negative.  See May 1963 radiographic report.  The veteran 
also twisted his right knee while participating in athletics.  
The injury noted was to the popliteal fossa and not the knee 
proper.  See May 1964 health record.  At the time of his 
separation from service, the veteran denied "trick" or 
locked knee and a clinical evaluation of his lower 
extremities was normal.  See March 1965 reports of medical 
history and examination.  

Post-service medical evidence of record reveals that the 
veteran was admitted to Marshalltown Area Community Hospital 
in March 1980 with problems related to his right knee.  He 
reported the onset of discomfort as the prior summer and 
related it to playing a lot of tennis.  He was subsequently 
found to have a tear in the medial cartilage of his right 
knee and thereafter underwent a surgical procedure to fix it 
(arthroscopy and arthrotomy).  See history and physical exam; 
operation report.  The post-service medical evidence also 
reveals that the veteran has received VA treatment related to 
his right knee.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in August 2002, at which time his claims 
folder was not available for review.  The examiner indicated 
that he considered the veteran a reliable historian.  The 
veteran reported the injury to his right knee sustained in 
service and indicated that he had had constant pain for the 
past 40 years.  The examiner reported that a July 2002 x-ray 
of the veteran's right knee showed no abnormality.  The 
veteran was diagnosed with post operative status, right 
medial meniscectomy with chronic pain and painful range of 
motion.  In a September 2002 addendum report, the VA examiner 
indicated that the veteran's current right knee condition was 
as likely as not related to the injury he described as being 
thrown from a jeep and striking his knee.  

The veteran underwent a second VA C&P joints examination in 
December 2002, which was conducted by the same examiner who 
examined the veteran in August 2002.  The examiner reported 
that after review of the available information, including the 
veteran's claims folder, it appeared that his earlier opinion 
was in error.  The injury as indicated in the service medical 
records was a contusion of the right tibia and did not 
involve the knee joint itself.  The veteran did not develop 
severe symptoms and seek medical attention until 
approximately 16 years after the in-service injury and his 
symptoms developed after "a lot of tennis playing."  The 
examiner also indicated that the damage of the posterior horn 
as described in the March 1980 operation report is most 
consistent with an acute injury such as those associated with 
repeated pounding and twisting action, as associated with the 
sudden starts and stops of playing tennis.  The examiner 
found that the veteran's current right knee condition was 
more likely than not related to his playing tennis and less 
likely than not related to the contusion while in service.  

The veteran underwent another VA C&P joints examination in 
July 2003.  After obtaining a medical history, listening to 
the veteran's subjective complaints, and performing an 
examination of the right knee, to include reviewing x-rays, 
the examiner assessed the veteran with moderate DJD of the 
right knee.  The examiner indicated that the veteran's 
current knee condition was most likely unrelated to his 
military service.  The examiner reported that he had 
considered all available information, including the veteran's 
history and all pertinent information contained in his claims 
folder, in making that determination.  The examiner 
specifically noted that there were no subsequent entries in 
the veteran's service medical records pertaining to his right 
knee after the jeep incident, that the veteran did not 
indicate he had any problems with his knee at the time of his 
separation from service, and that it is usual for acute 
meniscal tears to cause temporary swelling or effusion of the 
knee, which was not present at the time of the veteran's 
service.  

The veteran's private orthopedic surgeon, Dr. M.R. Matthes 
submitted several letters in support of the veteran's claim.  
In pertinent part, Dr. Matthes reports that the veteran 
related the in-service jeep accident to him and that based on 
the history provided by the veteran, it was entirely possible 
that his current knee problems were related to service.  See 
letters dated May 2002, November 2003 and March 2005.  In a 
September 2005 letter, Dr. Matthes indicated that it was as 
least as likely as not that the veteran's right knee 
condition had its onset during active service.  The basis of 
this opinion was the veteran's history and Dr. Matthes' 
review of the veteran's service records.  

The Board thereafter sought the opinion of a specialist 
regarding the etiology of the veteran's right knee 
disability.  More specifically, the Board asked an 
orthopedist to determine whether, after reviewing the claims 
folder, it is at least as likely as not that any current 
disorder of the veteran's right knee had its onset during 
service or is etiologically related to service.  The 
specialist was asked to discuss the April 1963 reference to a 
contusion of the right tibia and abrasion below the knee and 
the May 1964 reference to an injury to the popliteal fossa.  
See July 2007 opinion request.  

The requested opinion was provided in October 2007 by Dr. 
J.G. Davis, an orthopedic surgeon.  In pertinent part, Dr. 
Davis reported that the popliteal fossa is the posterior knee 
with all the posterior soft tissue, including menisci, 
cruciate ligaments, arterial, venous and nervous anatomical 
structures.  He also indicated that the veteran's meniscal 
tear of his right knee was treated with diagnostic 
arthroscopy and open arthrotomy, as was the treatment up 
until the early 1980s.  Open arthrotomy for meniscectomy 
created a great deal of degenerative osteoarthritis of the 
knee and contributed to the veteran's problems.  Dr. Davis 
reported that after reviewing the records provided, it cannot 
be proved or disproved that the veteran's injuries completely 
caused his knee disorder, but it is theoretically possible 
that the knee injuries in 1963 and 1964 and subsequent 
meniscal tear led to his arthrotomy, which Dr. Davis believed 
caused a significant part of the degenerative osteoarthritis 
of his knee.  Therefore, it is reasonable to conclude that it 
is as least as likely that the veteran's current disorder 
(DJD) of the right knee had its onset during service or is 
etiologically related to service.  

Based on the opinion provided by Dr. Davis, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for a right knee disability.  
38 C.F.R. §§ 3.102, 3.303 (2007).  


ORDER

Service connection for a right knee disability is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


